Exhibit 10.7(b)

FIRST LEASE AMENDMENT

Between

KENT CENTRAL, LLC

and

TULLY’S COFFEE CORPORATION.

This First Lease Amendment dated the 17th day of December, 1999 is attached to
and made part of that certain Lease dated August 16,1999, (the “Lease”) by and
between Kent Central, LLC., a Washington limited liability company, hereinafter
called Lessor (“Lessor”), and Tully’s Coffee Corporation., a Washington
corporation, hereinafter called the Lessee (“Lessee”), covering the Premises
located at 3100 Airport Way South, in Seattle, Washington (the “Premises”). The
Premises are more particularly described in the Lease.

The terms used herein shall have the same definitions as set forth in the Lease.

In consideration of the mutual covenants and promises contained in this First
Lease Amendment and the Lease, Lessor and Lessee agree as follows:

 

1. Section 1, “Premises”, of the Lease is hereby amended to modify the
definition of the Premises by adding the Building and the parcel of land located
immediately south of and adjacent to the original Premises. The additional
Premises is more particularly depicted on Exhibit A attached hereto and is
designated the “Expansion Premises”.

 

2. Section 3, “Rent”: The Rent as provided in Section 3 of the Lease is hereby
modified to include additional Rent attributable to the Expansion Space in the
following amounts:

 

Months:

  

Additional Base Rent:

  

Total Base Rent:

1 through 12

   $10,000 per month    $46,033 per month

13 through 60

   $15,000 per month    $51,033 per month

61 through 120

   $17,250 per month    $58,688 per month

 

3. Right to Cancel: Provided Lessee has not been in default of any term or
condition of this Lease, Lessee shall have the one time Right to terminate the
portion of this Lease that relates to the Expansion Space effective at the end
of the first year of the Lease Term. Lessee shall provide Lessor with not less
than one hundred fifty (150) days prior written notice of the exercise of this
Right to Cancel (Right to Cancel Notice to Lessor). In the event that Lessee
exercises the right to cancel provided in this paragraph, then effective on the
first day of the second year of the Lease term, the definition of the Premises
and the Rent will be as originally provided in the Lease and the terms of this
First Lease Amendment will thereafter no longer apply.



--------------------------------------------------------------------------------

First Lease Amendment

Page 2 of 4

Except as otherwise modified by the terras of this First Lease Amendment, all
other terms and conditions of the Lease remain unchanged and in full force and
effect as to both the initial Premises and the Expansion Space.

 

LESSOR:    LESSEE: KENT CENTRAL, LLC    TULLY’S COFFEE CORPORATION

/s/ Larry R. Benaroya

  

/s/ Tom T. O’Keefe

By/ Larry R. Benaroya    By: Tom T. O’Keefe Its: Manager    Its: Chairman CEO
Date: 1/5/00    Date: 1/5/2000

 

2



--------------------------------------------------------------------------------

First Lease Amendment

Page 3 of 4

 

STATE OF WASHINGTON    ]      ]   ss: COUNTY OF KING    ]  

I certify that I know or have satisfactory evidence that Larry R. Benaroya is
the person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he is the Manager
of Kent Central, LLC, a Washington limited liability company, who executed the
within and foregoing instrument, and acknowledged the instrument to be the free
and voluntary act and deed of said company for the uses and purposes therein
mentioned, and on oath stated that affiant is authorized to execute said
instrument on behalf of said company.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

/s/ Sarah Carlson

[NOTARY SEAL OF SARAH E. CARLSON]   Notary Public in and for the   State of
Washington   residing at Seattle   Commission expires 6/14/03   Print Name Sarah
Carlson

 

STATE OF WA    ]      ]   ss: COUNTY OF King    ]  

I certify that I know or have satisfactory evidence that Tom T. O’Keefe the
person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he/she is the
Chairman / CEO of Tully’s Coffee Corporation, a Washington corporation who
executed the within and foregoing instrument, and acknowledged the instrument to
be the free and voluntary act and deed of said corporation for the uses and
purposes therein mentioned, and on oath stated that affiant is authorized to
execute said instrument on behalf of said corporation.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

/s/ Sarah Carlson

[NOTARY SEAL OF SARAH E. CARLSON]   Notary Public in and for the   State of
Washington   residing at Seattle   Commission expires 6/14/03   Print Name Sarah
Carlson

 

3



--------------------------------------------------------------------------------

First Lease Amendment

Page 4 of 4

Exhibit A

LOGO [g77413img_05.jpg]

 

4